Citation Nr: 1548959	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1967 to July 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
The Veteran failed to appear at an October 2014 Travel Board hearing and has not shown good cause for his absence or requested a new hearing.  Therefore, the Board considers his request for a hearing withdrawn.    
 
The issue of entitlement to payment of unreimbursed medical expenses for treatment at Mission Hospital incurred between August 15 to 22, 2008 was previously referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  To date, no action has been taken in this regard.  The Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  
 
 
FINDING OF FACT
 
The preponderance of the evidence establishes the Veteran's heart disability is not the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.
 

CONCLUSION OF LAW
 
The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability as the result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2009 VA provided notice of information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  
 
This case was remanded by the Board in January 2015 to obtain additional medical records and to secure a VA medical opinion.  Proper steps were taken by VA to obtain all identified and available medical records, and a VA medical opinion was secured in July 2015.  The VA opinion includes a review of the Veteran's pertinent medical history and it provides a sufficient rationale for the opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  
 
 
Analysis
 
Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends he developed a heart disability as a result of an allergic reaction to sulfasalazine, a medication prescribed to him by a VA practitioner from Asheville VA Medical Center to treat his ulcerative colitis.  Specifically, he contends that sulfasalazine was prescribed negligently because a member of his family informed VA medical staff he might be allergic to sulfonamide drugs prior to receiving treatment.  See February 2013 Statement.

In July 2008, the Veteran sought treatment at Asheville VA Medical Center for abdominal pain, diarrhea, and rectal bleeding.  He was eventually diagnosed with mild colitis and prescribed sulfasalazine.  The records show that on July 10, 11, 15 and 30, 2008, the appellant reported that he had no known allergies.  His symptoms continued and he returned for treatment several times in July and August, 2008.  

In August 2008, the Veteran's sister found him unresponsive and he was taken to the emergency room at Mission Hospital where he was hospitalized for approximately one week.  While at Mission Hospital, the Veteran was treated for fever secondary to allergic reaction to sulfasalazine, ulcerative colitis, gastritis, failure to thrive, depression, and paroxysmal atrial fibrillation and atrial flutter, the latter of which he now seeks compensation under the provisions of 38 U.S.C.A. § 1151. 
 
There are three prerequisites for obtaining compensation under 38 U.S.C.A. § 1151: (1) the claimant must demonstrate a current disability that is not the result of his own willful misconduct; (2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by the Secretary, either by a Department employee or in a Department facility; and (3) the "proximate cause" of the disability must be negligence or similar instance of fault on the part of VA or an event not reasonably foreseeable.  Viegas v. Shinseki, 705 F. 3d 1374, 1377 (Fed. Cir. 2013).

To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy  program upon which the claim is based, to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

The Veteran must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2015).
 
In this case, the Veteran meets the requirements of an additional disability.  In this regard, there is no evidence the Veteran suffered from a heart disability prior to being prescribed sulfasalazine for his ulcerative colitis.  During his hospitalization at Mission Hospital, the Veteran developed atrial fibrillation and atrial flutter, and recent treatment records continue to show he suffers from chronic atrial fibrillation.  See November 2014 VA treatment record. 
 
The remaining question, therefore, is whether there was negligence, or similar instance of fault on VA's part, or whether the additional disability was an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d).

In July 2015, a VA examiner found no instance of fault by VA in rendering the Veteran care for his ulcerative colitis.  The VA examiner noted the Veteran had no prior recorded history of problems with sulfonamides, and the treatment he received was appropriate and excellent.  The examiner concluded VA treated the Veteran within the standard of care of a reasonable healthcare provider, and the development of his heart disability was not an event that was not reasonably foreseeable.  

The Veteran has offered no competent medical opinion suggesting his heart disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or other fault related to VA treatment, or that his additional heart disability was an event not reasonable foreseeable.  
 
Further, the Veteran has neither asserted, nor does the evidence show, that VA provided any treatment without his informed consent.  In light of the above evidence, the Board finds that the Veteran's claim is supported solely by his own contentions. 
The Veteran is competent to report his observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Regarding medical diagnoses and etiology, there is no universal rule as to competence on this issue, and the Board must determine on a case-by-case basis whether a particular condition is the type of condition within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 433, 435 (2011).  However, as to the specific issue in this case, whether the Veteran's heart disability was due to negligence or  fault by VA or that its cause was due to an event that was not reasonably foreseeable, is a matter which falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4. 

Determining whether his additional heart disability was the fault of VA or due to an event that was not reasonably foreseeable requires specialized knowledge of standards of care, risks of treatment, and frequency of side effects as they relate to sulfonamides.  Further, the finding as to whether the additional disability was the result of an event that was not reasonably foreseeable is to be determined based upon what a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.  The Veteran is not a health care provider and the record does not otherwise show that the appellant possesses the knowledge necessary to make these determinations.  As a result, the persuasive value of his lay assertions is low and the findings of the VA examiner are more probative than the Veteran's lay assertions.  
 
The Board acknowledges the Veteran's claim that a member of his family informed Asheville VA Medical Center medical staff he may be allergic to sulfonamides prior to receiving treatment for ulcerative colitis.  The Veteran and his family are competent to report allergies to medications.  However, the Board does not find the Veteran's assertion credible.  When the Veteran first sought treatment at Asheville VA Medical Center for abdominal pain, diarrhea, and rectal bleeding, the triage notes indicate the nurse was not informed of any known drug allergies.  See July 2008 Triage Report.  More significantly, when the Veteran was admitted to Mission Hospital, his family was present.  See August 2008 Mission Hospital Triage Form.  While they reported to the triage nurse detailed symptoms the Veteran was experiencing (decreased appetite, rectal bleeding and generalized weakness), they did not communicate any drug allergies.  Specifically, the triage nurse documented no known allergies.  Id.  
 
The Board finds it reasonable that if the Veteran's family was aware that he may be allergic to sulfonamides, and allegedly took the time to inform VA medical staff at Asheville VA Medical Center, a member of his family (or the Veteran himself) would similarly have informed the medical staff at Mission Hospital.  Rather, the records from Mission Hospital reveal the Veteran's allergy to sulfonamides was discovered only through trial and error by his physicians during the hospitalization.  As such, the Board does not find it credible that a member of the Veteran's family informed VA medical staff at Asheville VA Medical Center about a possible allergy to sulfonamides.   
 
Given these facts, particularly the absence of any competent evidence suggesting that the appellant's care was careless, negligent, administered due a lack of proper skill, judgment error  or like fault, the Board concludes that a preponderance of the evidence is against entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disability as a result of VA treatment.  The benefit-of-the doubt rule does not apply, and the claim is denied.  
 
 
ORDER
 
Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


